Citation Nr: 0218308	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-
connected callus of the right foot, currently rated 10 
percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
callus of the left foot. 

(The issue of an increased rating for service-connected 
chronic lumbosacral sprain, currently rated 10 percent 
disabling will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision 
from the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the veteran's appeals have 
been obtained.  

2.  The veteran's service-connected callus of the right 
foot is manifested by a dime-sized callus that is painful 
to pressure.  

3.  The veteran's service-connected callus of the left 
foot is manifested by no residuals.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for a 
callus of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.71a, Diagnostic Codes 5284, 4.118, 
Diagnostic Codes 7804, 7805 (2002).

2.  The schedular criteria for an increased (compensable) 
rating for a callus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4, including §§ 4.71a, Diagnostic Code 5284, 
4.118, Diagnostic Codes 7803, 7804, 7805, 7819 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and 
to assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106- 475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Further, 
during the pendency of this appeal, in August 2001, the VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1990).  In this case, the RO has not 
indicated that it developed the veteran's claim pursuant 
to the VCAA or amended regulations.  However, as explained 
below, prior to the changes, the RO took action that is 
consistent with the notification and assistance provisions 
of the new law and regulations.  Therefore, the Board's 
decision to proceed in adjudicating this particular claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In rating decisions and letters, the veteran was notified 
of the RO decision and his appellate rights.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107.  Moreover, in a February 
2002 statement of the case, the RO notified the veteran of 
all regulations pertinent to increased rating claims and 
informed him of the reasons for which it had granted an 
increased, 10 per cent, rating for the callus of the right 
foot, but denied an evaluation in excess of 10 percent; 
and denied an increased rating for his callus of the left 
foot.

In addition, the RO assisted the veteran in obtaining and 
fully developing all evidence necessary for the equitable 
disposition of his claims.  For instance, since the 
veteran filed his claim, the RO has secured all service 
medical records, and VA and treatment records and 
evaluation reports.  However, there were no treatment 
records pertaining to a foot disability, and the veteran 
has not contended that he has received treatment for his 
calluses.  Further, the veteran was provided a VA 
examination in June 2001.  

Inasmuch as the RO has notified the veteran of the 
evidence needed to substantiate his claims for higher 
evaluations and has obtained and fully developed all 
relevant evidence necessary for the equitable disposition 
of these claims, there is no reasonable possibility that 
further assistance would aid in substantiating the claims, 
and, therefore, a remand to comply with the VCAA would 
serve no useful purpose.  38 U.S.C.A. § 5103A (West 1991 
and Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

Factual Background

An April 1978 rating decision granted service connection 
for calluses of the feet and assigned a noncompensable 
rating under Diagnostic Code 7819.  

A fee basis examination was conducted in June 2001.  The 
veteran reported that he had calluses mainly on the right 
foot for the past 28 years but he has had them on both 
feet.  He complained of constant pain, weakness, 
stiffness, fatigue, and lack of endurance at rest, 
standing and walking.  The veteran also stated that it is 
a severe detriment to his job performance as he cannot 
stay on his feet at times, especially on cement and hard 
surfaces.  Examination showed a dime-sized callus on the 
sole of the right foot at the second metatarsophalangeal 
joint that was exquisitely painful to direct pressure.  
The examiner stated that there was no diagnosis for the 
left foot; and callous, right foot second 
metatarsophalangeal joint area was given.  The only 
objective factors found pertaining to the right callus was 
the presence of the callus and the pain elicited by 
pressure.  

An November 2001 rating decision denied an increased 
rating for the noncompensable calluses of the feet, 
bilateral.  A February 2002 hearing officer decision 
recharacterized the veteran's service-connected condition 
as callus of the right foot and assigned an increased, 10 
per cent, rating; and as callus of the left foot and 
assigned a noncompensable rating.  

In his substantive appeal, the veteran maintains that, as 
his calluses cause him constant discomfort, he is entitled 
to a 20 percent rating for the callus of the right foot 
and a 10 percent rating for the callus of the left foot.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

The veteran's service connected callus of the right foot 
is presently rated under Code 7804, which contemplates the 
current 10 percent evaluation for superficial, tender and 
painful scars.  There is no higher evaluation available 
under this Code section.  38 C.F.R. Part 4, Diagnostic 
Code 7804.

Under Code 7805, a scar may be rated based upon the 
limitation of the part affected.  38 C.F.R. Part 4, 
Diagnostic Code 7805 (2001).  A higher rating under Code 
7805 would require demonstrated limitation of the part 
affected.  The medical evidence in this case does not 
demonstrate any disability of the right foot beyond the 
tender and painful callus itself.  There is no showing 
that the use of the foot is limited over and above what 
would be expected with the tender and painful callus.  
Since the current 10 percent evaluation contemplates that 
level of disability, there is no basis for a higher 
evaluation under Code 7805.

Similarly, considering the veteran's right foot disability 
under Code 5284, there is no showing that the callus has 
resulted in more than a moderate level of foot disability 
as would be required for an evaluation in excess of 10 
percent.  Diagnostic Code 5284.

There is no basis for separate ratings under Codes 7804 
and 5284 since separate disability ratings are available 
only when "none of the symptomatology [of a condition] is 
duplicative of or overlapping with the symptomatology of 
[another condition]."  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Here, there is no evidence, medical or 
otherwise, indicating that the veteran has additional 
disability warranting a separate rating.  To assign 
separate ratings without separate and distinct pathologies 
would be to violate the rule against the pyramiding of the 
same disability under various diagnoses.  38 C.F.R. § 
4.14.  Pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The preponderance of the evidence is against the claim for 
an increased rating for the service-connected callus of 
the right foot.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the veteran's callus of the left foot is manifested by 
no residuals, as noted on the June 2001 examination, a 
compensable rating is not for application.  See Diagnostic 
Codes 5284, 7803, 7804, 7805.

The preponderance of the evidence is against the claim for 
an increased (compensable) rating for the service-
connected callus of the left foot.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for service-connected 
callus of the right foot, currently rated 10 percent 
disabling is denied.

Entitlement to an increased (compensable) rating for 
callus of the left foot is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

